LEHMAN, Justice,
dissenting.
[129] I respectfully dissent. The definition of "wrongful act" in the insurance contract in this case appears to clearly set forth coverage for the insured while providing professional services for others as a psychologist. I am, therefore, unable"to join the majority in finding ambiguity in that paragraph and, upon review of the analysis, am reminded of Doctors' Co. v. Ins. Corp. of America, 864 P.2d 1018, 1024 (Wyo.1993) in which we said: "The language of an insurance policy is ambiguous if it is capable of more than one reasonable interpretation ... the language will not be 'tortured' to create an ambiguity." (Emphasis added.)
[130] The majority's reading and interpretation of the policy language seems to, if not torture, at least stretch the meaning of the words to arrive at an unreasonable and confusing interpretation. I read the policy language much more plainly. In my reading of the provision in question, I see only instances where the wrongful act is tied entirely to performance of a psychologist.
"Wrongful Act" means any actual or alleged negligent act, error or omission, or any actual or alleged, Defamation solely in the performance of, or actual or alleged failure to perform, professional services for others in Your profession as a psychologist, including Your services as a member of a formal accreditation or professional review board of a hospital or professional society, or professional licensing board. *
(Emphasis added.)
[131] It seems clear that the only reasonable interpretation of this provision leads to the conclusion that the covered "wrongful acts" are those that arise solely out of Dr. Griswold's profession as a psychologist. When I read this provision literally, I see that "wrongful acts" under this provision are any of the following that arise solely out of the performance of professional services in the doctor's profession as a psychologist: actual or alleged negligent acts, actual or alleged errors, actual or alleged omissions, or actual, or alleged defamations. "Wrongful acts". also includes any actual or alleged fail*730ure to perform professional services for others in the doctor's profession as a psychologist. The reason the last "wrongful act" must be separated from the rest of the list is to avoid contradiction. It would make little sense to say a "wrongful act" is an actual or alleged failure to perform professional services, solely in the performance of professional services. If the doctor has "failed to perform," then the doctor would not be "in the performance of" professional services. Such language style choices do not render the provision ambiguous.
[182] Furthermore, the meaning of the terms is determined by considering the document as a whole, not by considering small phrases in isolation as the majority opinion seems to do. "[WJe consider the contract as a whole, reading each part in light of all the other parts; ... in other words, we analyze 'the tenor of the contract." Examination Mgmt. Servs., Inc. v. Kirschbaum, 927 P.2d 686, 690 (Wyo.1996). The insurance policy in question was Dr. Griswold's psychologist malpractice insurance. The "tenor" of the contract was that of malpractice insurance covering Dr. Griswold for acts as a psychologist not as a foster parent.
[133] I come closer to agreement with the majority when the discussion turns to the question whether Dr. Griswold was providing professional services for the children. However, the evidence shows that the Griswold home was certified for regular foster care, rather than specialized or therapeutic foster care in which a foster parent would be expected to utilize his or her special training and expertise during the course of the foster care relationship.
[134] Further, in accordance with the understanding between Dr. Griswold and DFS, because Dr. Griswold was not acting as a specialized or therapeutic foster care provider, the children were receiving psychological counseling and therapy from psychologists other than Dr. Griswold. In fact, at trial, another psychologist testified that she was unaware of any professional relationship between Dr. Griswold and the children.
[185] Clearly, Wyo. Stat. Ann. § 14-3-205(a) (LexisNexis 2001) requires any person who has knowledge or reasonable cause to believe that a child has been or may be abused or neglected to report the situation to the appropriate authorities. I also do not dispute that, because of her education and experience, Dr. Griswold could have been more aware than the untrained person to observe signs of abuse. I agree with the district court decision letter that "a reasonable person would probably conclude that Dr. Griswold exhibited negligence in her dealings" with the children. However, for me that does not automatically cause the transposition from providing foster care to providing professional services to the children as a psychologist.
[436] I would, therefore, affirm the district court which considered at length the actual relationship between Dr. Griswold and the children. The district court was not given the opportunity to decide the issue of ambiguity within the contract because it was not raised below; however, I do agree with that court's understanding of the clear meaning of the contract language.